DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-12 are allowed. The following is an examiner's statement of reasons for allowance:

2.	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the microcontroller is configured to:
control the switch unit to switch on; and
determine that a grounding short circuit fault occurs to a terminal of the load to be tested where no voltage sampling point is formed when a received voltage at the voltage sampling point is within a first preset range; wherein the first preset range is set according to a resistance of the first voltage divider circuit, an internal resistance of the load to be tested, and a voltage of the detecting power supply.

3. 	Claims 2-12 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Szoke (Pub. No.: US 2013/0162261) teaches a load state detection circuit (Fig. 1, see circuit arrangement 10. Also see [0026] and/or claim-8), comprising: 
a microcontroller (Fig. 1, see evaluation and control unit 20. Also see [0026] and/or claim-8) is configured to, before conductively connecting the load to be tested (Fig. 1, see terminal of the switchable load 34. Also see [0026] and/or claim-8) with the drive power supply (Fig. 1, see voltage-source 14 and/or the DC voltage source 32. Also see [0026] and/or claim-8), electrically connect the load to be tested (Fig. 1, see terminal of the switchable load 34. Also see [0026] and/or claim-8) and (Fig. 1, see test voltage source 12. Also see [0026] and/or claim-8) by controlling the switch unit (Fig. 1, see test switch 16 and load switch 36. Also see [0026] and/or claim-8), and determine whether a fault exists in the load to be tested according to a received voltage (see [0028]-[0030]) at the voltage sampling point (Fig. 1, see the resultant-voltage UOUT and test-voltage UIO that is sensed at a point at the output connection OUT. Also see [0026] and/or claim-8) sampled by the voltage sampling circuit (Fig. 1, see signal conditioning unit 18. Also see [0026] and/or claim-8); and
wherein the microcontroller (Fig. 1, see evaluation and control unit 20. Also see [0026] and/or claim-8) is further configured to disconnect the load to be tested (Fig. 1, see terminal of the switchable load 34. Also see [0026] and/or claim-8) from the detecting power supply (Fig. 1, see test voltage source 12. Also see [0026] and/or claim-8) by controlling the switch unit (Fig. 1, see test switch 16 and load switch 36. Also see [0026] and/or claim-8), and  control conductive connection (Fig. 1, see control signals and conductive line between the switchable load 34 and voltage-source 14 and/or the DC voltage source 32. Also see [0026]-[0027], [0030] and/or claim-8) between the load to be tested (Fig. 1, see terminal of the switchable load 34. Also see [0026] and/or claim-8) and the drive power supply (Fig. 1, see voltage-source 14 and/or the DC voltage source 32. Also see [0026] and/or claim-8) to drive the load to be tested to work (Fig. 1, see conductive line between the switchable load 34 and voltage-source 14 and/or the DC voltage source 32. Also see [0026]-[0027], [0030] and/or claim-8).

b)	Sato (Patent No.: US 6,056,384) teaches “A failure diagnosing circuit switches the two states of the pull up/down terminals, opens and closes any one element of switching elements and monitors a change in the potential of the monitor terminal corresponding to each of the combinations of switching the states and opening and closing of the switching elements by which failure diagnosis of the opened and closed switching element is carried out” (Abstract).
c)	Bucella (Pub. No.: US 2009/0174413) teaches “A DC power source or DC switching device that uses a test signal to verify the proper connection of the load ( or loads) at its output prior to applying full power to the output. This method and apparatus inserts a low power or low energy test signal 
d)	Arndt (Pub. No.: US 2009/0309607) teaches “A method for detecting the state of a load device which can be connected to a switching connection, wherein the switching connection can be coupled to, and decoupled from, a predefined switching potential. A voltage drop across the switching connection is used as a basis for detecting whether the load device is connected to the switching connection, the load device is not connected to the switching connection or there is a short circuit between the switching connection and a first or a second switching potential” (Abstract).

5.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further required substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867